DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 21-40 are pending, claims 29, 31-34, and 36-40 have been withdrawn from consideration, and claims 21-28, 30, and 35 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/14/2022, have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-28, 30 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duindam et al. (U.S. 2019/0239723) in view of Roelle et al. (U.S. 2011/0319815).
With respect to claim 21, Duindam et al. teaches a robotic system, comprising: 
a medical instrument (200) comprising an elongate body (FIG.2A); 
a first sensor comprising a shape sensor (222) placed in or on a first portion of the elongate body (para [0045]); and 
a controller (112/414) configured to: 
receive sensor data generated from the first sensor, the sensor data comprising information regarding a first measured status comprising a measured shape of the first portion of the elongate body (para [0069]), 
determine a first expected status , the first expected status indicating an expected shape of the first portion of the elongate body (para [0069])
compare the first measured status with the first expected status (para [0069]); and 
responsive to the first measured status deviating from the first expected status by more than a first threshold, determine that the elongate body has buckled (para [0070]).
However, Duindam et al. does not teach the first expected status is based at least in part on command data associated with controlling a manipulator coupled to the elongate body.
With respect to claim 21, Roelle teaches a robotic system, comprising:
a medical instrument (6) comprising an elongate body;
a first sensor comprising a shape sensor placed in or on a first portion of the elongate body (para [0136]-[0138]); and
a controller (FIG. 34, for example) configured to:
determine a first expected status based at least in part on command data associated with controlling a manipulator coupled to the elongate body, the first expected status indicating an expected shape of the first portion of the elongate body (FIGS. 54-55, 58-60).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the controller of Duindam to determine a first expected status based at least in part on command data associated with controlling a manipulator coupled to the elongate body, the first expected status indicating an expected shape of the first portion of the elongate body as taught by Roelle in order to allow for new parameter values that make the control model more accurately match the specific instrument being manipulated (para [0254] of Roelle).
With respect to claim 22, Duindam et al. teaches the elongate body comprises at least one of a catheter or an endoscope (para [0059]).
With respect to claim 23, Duindam et al. teaches the elongate body comprises a leader (404) and a sheath (408), the leader being telescopically disposed within the sheath (FIG. 4a,b).
With respect to claim 24, Duindam et al. teaches the first portion of the elongate body comprises at least one of: a first region covering a volume near a tip of the leader; a second region covering a portion of the leader in a range from a distal end of a sheath of the elongated body to an edge of the first region; and a third region covering the distal end of the sheath where the leader extends from as well as a portion of the sheath proximal to its distal end (FIG. 2A, 4A).
With respect to claim 24, Roelle teaches the first portion of the elongate body comprises at least one of: a first region covering a volume near a tip of the leader; a second region covering a portion of the leader in a range from a distal end of a sheath of the elongated body to an edge of the first region; and a third region covering the distal end of the sheath where the leader extends from as well as a portion of the sheath proximal to its distal end (FIG. 14a for example).
With respect to claim 25, Duindam et al. teaches the first portion of the elongate body comprises at least one of: a first region covering a volume near an end of the sheath; a second region covering a first portion of the sheath in a range from a first location of the sheath to an edge of the first region; and a third region covering a second portion of the sheath in a range from a second location of the sheath to an edge of the second region, wherein the second location is further from the first region than the second location  (FIG. 2A, 4A).
With respect to claim 26, Duindam et al. teaches the first sensor is coupled to at least one of: a portion of an outer surface of the elongate body; a portion of a wall of the elongate body; a portion of an inner surface of a lumen inside the elongate body; a portion of an inner surface of a conduit inside the elongate body; and a portion of a pull wire of the elongate body (para [0045]).
With respect to claim 27, Duindam et al. teaches wherein the controller is configured to: responsive to the first measured status deviating from the first expected status more than the first threshold, determine that the elongate body has buckled (para [0069]-[0070]).
With respect to claim 27, Roelle et al. teaches wherein the controller is configured to: determine that the elongate body has buckled within anatomy of a patient (FIG. 58A-B).
With respect to claim 28, Duindam et al. teaches the shape sensor comprises an optical fiber shape sensing sensor (para [0061]).
With respect to claim 30, Duindam et al. teaches  the command comprises command data configured to, when executed by a robotic manipulator coupled to the instrument, control the manipulator to cause the portion of the elongate body to move towards an expected position (para [0028]).
With respect to claim 35, Duindam et al. teaches the controller is further configured to: generate feedback for a user indicating that the elongate body has buckled, wherein generating feedback for the user comprises at least one of: determining one or more modifications to a recommendation to move the elongate body, generating a message indicating that the elongate body has buckled, and generating a warning indicating that the elongate body has bucked; and provide the feedback to the user (para [0069]-[0070]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795